NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     MAR 18 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 14-10211

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00378-GMN

    v.
                                                 MEMORANDUM*
 CRISTOBAL CALO-DUBON,

              Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Nevada
                      Gloria M. Navarro, Chief Judge, Presiding

                              Submitted March 10, 2015**

Before:       FARRIS, WARDLAW, and PAEZ, Circuit Judges.

   Cristobal Calo-Dubon appeals from the district court’s judgment and challenges

the 46-month sentence imposed following his guilty-plea conviction for being a

deported alien found unlawfully in the United States, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
   Calo-Dubon challenges the district court’s sentence as substantively

unreasonable, arguing that the district court failed to give sufficient weight to his

personal history and characteristics when deciding whether to vary downward.

The district court did not abuse its discretion in imposing Calo-Dubon’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The low-end Guidelines

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances. See Gall, 552 U.S. at 51.

   AFFIRMED.




                                           2                                   14-10211